Name: 92/5/EEC: Commission Decision of 3 December 1991 approving the programme for the eradication of enzootic bovine leukosis presented by the Federal Republic of Germany and fixing the level of the Community' s financial contribution (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 1992-01-09

 Avis juridique important|31992D000592/5/EEC: Commission Decision of 3 December 1991 approving the programme for the eradication of enzootic bovine leukosis presented by the Federal Republic of Germany and fixing the level of the Community' s financial contribution (Only the German text is authentic) Official Journal L 004 , 09/01/1992 P. 0013 - 0013COMMISSION DECISION of 3 December 1991 approving the programme for the eradication of enzootic bovine leukosis presented by the Federal Republic of Germany and fixing the level of the Community's financial contribution (Only the German text is authentic) (92/5/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 91/133/EEC (2) and in particular Article 24 thereof, Whereas by letters dated 11 October 1990, 15 March 1991 and 23 September 1991, Germany has submitted a two-year programme for the eradication of enzootic bovine leukosis; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990 on laying down Community criteria for the eradication and monitoring of certain animal diseases (3); Whereas a Community financial contribution will be given provided the abovementioned conditions are fulfilled, and the authorities will provide all necessary information in conformity with Article 24 (8) of Decision 90/424/EEC, and whereas it is appropriate to fix the Community financial participation at the rate of 50 % of the costs incurred by way of compensation to owners for the slaughter of cattle because of enzootic bovine leukosis; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of enzootic bovine leukosis presented by Germany is hereby approved for a period of two years. Article 2 Germany shall bring into force by 1 October 1991 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Germany by way of compensation for owners for the slaughter of cattle because of enzootic bovine leukosis. Article 4 The Community financial contribution shall be granted after the supporting documents have been supplied. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 3 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18. (3) OJ No L 347, 12. 12. 1990, p. 27.